Case:18-02044-EAG11 Doc#:210 Filed:08/17/21 Entered:08/17/21 16:38:28                         Desc: Main
                           Document Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF PUERTO RICO
          IN RE:
                                                                 CASE NO. 18-02044-EAG
             ENRIQUE RODRÍGUEZ NARVÁEZ
                MYRNA I. RIVERA ORTIZ                            CHAPTER 11

                            DEBTORS




           MOTION TO REQUEST SHORTENING OF RESPONSE PERIOD FOR
                          MOTION TO MAKE SALE

  TO THE HONORABLE COURT:

     COMES NOW Debtors through the undersigned attorney and respectfully request and pray

  for the following:

     1.     On April 16, 2018, Debtors, Enrique Rodríguez Narváez & Myrna I. Rivera Ortiz, filed

  a voluntary petition for relief pursuant chapter 11 of the Bankruptcy Code. This case has a

  confirmed plan which contemplate the payments of the creditors by the sale or development of

  the property.

     2.     On August 17, 2021, Debtors filed a Motion to Make Sale. See, Docket no. 209.

     3.     Debtors request the reduction of the response period of the Motion to Make Sale at

  Docket no. 209 pursuant to Rule 2002(a)(2) of the Federal Rules of Bankruptcy Procedure since

  with this sale Debtors will be able to pay their creditors and also, to retain the buyer.

     4.     Therefore, Debtors request the Court to shorten the response period to fourteen (14)

  days for parties in interest to object or express themselves with respect to the Motion to Make

  Sale.
Case:18-02044-EAG11 Doc#:210 Filed:08/17/21 Entered:08/17/21 16:38:28                    Desc: Main
                           Document Page 2 of 2



     WHEREFORE, Debtors respectfully request this Court to approve the Motion to Make Sale

  with a reduced response period of fourteen (14) days from today’s date for parties in interest to

  file an objection to the same.

     CERTIFICATE OF SERVICE We hereby certify that on this same date, we electronically

  filed the foregoing with the Clerk of the Court using the CM/ECF systems which will send

  notification of such filing to the US Trustee and all CM/ECF participants.

     In Caguas, Puerto Rico, this 17 day of August of 2021.



                                               VÍCTOR GRATACÓS DÍAZ LAW OFFICE
                                               PO BOX 7571
                                               CAGUAS, PUERTO RICO 00726
                                               PHONE: (787) 746-4772 & FAX: (787) 746-3633
                                               EMAIL: bankruptcy@gratacoslaw.com

                                               /s/ Víctor Gratacós Díaz (127906)
